Case 2:18-cv-10255-SJO-MRW Document 70 Filed 08/28/19 Page 1 of 1 Page ID #:733




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
   Shanghai Lan Cai Asset Management Co, Ltd.,                CASE NUMBER

                                               Plaintiff(s)                 2:18-cv-10255-SJO (MRWx)
                       v.

   Jia Yueting,                                                   (PROPOSED) ORDER ON REQUEST FOR
                                            Defendant(s)            APPROVAL OF SUBSTITUTION OR
                                                                      WITHDRAWAL OF ATTORNEY


           The Court hereby orders that the request of:

  Jia Yueting                                Plaintiff        Defendant           Other Respondent
              Name of Party
  to substitute Jia Yueting                                                                                    who is
        Retained Counsel              Counsel appointed by the Court (Criminal cases only)  Pro Se
  18455 S. Figueroa St.
                                                      Street Address
     Gardena, CA 90248                                        ytjbusiness@gmail.com
                  City, State, Zip                                            E-Mail Address
      (424) 523-2943
           Telephone Number                       Fax Number                          State Bar Number
  as attorney of record instead of Daniel Scott Schecter (Bar No. 171472);
                                           List all attorneys from same firm or agency who are withdrawing.
  R. Peter Durning, Jr. (Bar No. 277968); Michael A. Hale (Bar No. 319056)


  is hereby           XXGRANTED                 DENIED

  The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this case.

                  8/28/19
      Dated
                                                                  U. S. District Judge/U.S. Magistrate Judge
